                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §          Case No. 6:10-CR-17-10
                                                 §
CHRISTIE RENE TULL                               §

                        REPORT AND RECOMMENDATION OF
                      THE UNITED STATES MAGISTRATE JUDGE

       On March 1, 2019, the undersigned held a final hearing in Marshall on the

Government=s petition (#460 in Case Number 7:14CR231-1 Western District of Texas) to

revoke supervised release. The Government was represented by Assistant United States

Attorney Alan Jackson.      The Defendant, Christie Rene Tull, was represented by Ken Hawk.

       Christie Rene Tull was sentenced on December 1, 2010, before The Honorable Michael

H. Schneider of the Eastern District of Texas, after pleading guilty to the offense of Possession of

a List 1 Chemical, a Class C felony. This offense carried a statutory maximum imprisonment

term of 20 years. The guideline imprisonment range, based on a total offense level of 21 and a

criminal history category of I, was 37 to 46 months. Christie Rene Tull was subsequently

sentenced to 37 months imprisonment to be followed by 2 years supervised release, subject to the

standard conditions of release, plus special conditions to include financial disclosure, mental

health treatment, obtaining her high school equivalency, and substance abuse testing and

treatment. On November 30, 2012, Christie Rene Tull completed her period of imprisonment

and began service of the supervision term.

       The defendant’s term of supervised release was revoked on August 27, 2013, and she was

sentenced to 5 months imprisonment to be followed by a one-year term of supervised release.
On January 1, 2014, the defendant completed her term of imprisonment and began service of the

supervision term.

       On September 12, 2014, the Western District of Texas accepted jurisdiction in this case.

       The defendant’s term of supervised release was revoked on November 7, 2014, and she

was sentenced to 4 months imprisonment to be followed by a 3-year term of supervised release.

On March 1, 2015, the defendant completed her term of imprisonment and began service of the

supervision term.

       The defendant’s term of supervised release was revoked on October 13, 2016, and she

was sentenced to 9 months imprisonment to be followed by an 18 months term of supervised

release. On April 21, 2017, the defendant completed her term of imprisonment and began

service of the supervision term.

       On November 21, 2018, the Eastern District of Texas accepted jurisdiction in this case,

and the case was reassigned to U.S. District Judge Jeremy D. Kernodle.

       On November 26, 2018, this petition to revoke was filed. In its petition, the Government

alleges the Defendant violated the following conditions:

       1) Mandatory: The Defendant shall not commit another federal, state, or local crime.

Specifically, the Government alleges as follows: A warrant was issued in Cherokee County,

Texas, for the defendant on July 12, 2018, for Unauthorized Use of a Motor Vehicle (State Jail

Felony).

       2) Standard:    The Defendant shall report to the probation officer in a manner and

frequency directed by the Court or probation officer.

       3) Standard: The Defendant shall notify the probation officer at least ten days prior to


                                                2
any change of residence or employment. Specifically, the Government alleges as follows: The

defendant has absconded from supervision and her whereabouts are unknown.

       4) Standard: The Defendant shall permit a probation officer to visit him or her at any

time at home or elsewhere and shall permit confiscation of any contraband observed in plain

view of the probation officer. Specifically, the Government alleges as follows: The defendant

has absconded from supervision and her whereabouts are unknown.

       5) Special: Under the guidance and direction of the U.S. Probation Office, the defendant

shall participate in any combination of psychiatric, psychological, or mental health treatment as

deemed appropriate by the treatment provider.

       The Court scheduled a revocation hearing for March 1, 2019. At the hearing on the

Government=s petition, and after consenting to the undersigned taking the plea, the

Defendant pleaded true to Allegation No. 2, absconding supervision, as set forth above.

Based on the Defendant=s plea of true to the allegation, and with no objection by the

Defendant or the Government, the undersigned found that the Defendant did violate

conditions of her supervised release, as alleged in the U.S. Probation Office=s petition.

       The undersigned thereafter recommended that the Defendant be committed to the custody

of the Bureau of Prisons to be imprisoned for three months, with no supervised release to follow

such term of imprisonment. Based on the foregoing, it is

       RECOMMENDED that the Defendant=s plea of true to the allegation, as set forth in the

Government=s petition, be ACCEPTED.              Based upon the Defendant=s plea of true to

the allegation, it is further recommended that the Court find that the Defendant violated

the conditions of her supervised release. It is further


                                                 3
       RECOMMENDED that the Defendant=s supervised release be REVOKED.                   It is

further RECOMMENDED that the Defendant be committed to the custody of the Bureau of

Prisons to be imprisoned for a term of three months, with no supervised release to follow such
.
term of imprisonment.

       At the close of the March 1, 2019 revocation hearing, Defendant, defense counsel, and

counsel for the Government each signed a standard form waiving their right to object to the

proposed findings and recommendations contained in this report, consenting to revocation of

supervised release as recommended herein and to the imposition of the above

sentence. Defendant also waived her right to be present and speak before the District Judge

imposes the recommended sentence.       Therefore, the Court may act on the findings and

recommendation immediately.
      SIGNED this 3rd day of January, 2012.
       SIGNED this 1st day of March, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                              4
